 



Exhibit 10.2
AGREEMENT RE: CHANGE IN CONTROL
     This AGREEMENT RE: CHANGE IN CONTROL (this “Agreement”) is dated as of
September 12, 2005 and is entered into by and between Gary I. Schneiderman
(“Executive”) and Ashworth, Inc., a Delaware corporation (the “Company”).
Background
     The Company believes that because of its position in the industry,
financial resources and historical operating results there is a possibility that
the Company may become the subject of a Change in Control (as defined below),
either now or at some time in the future.
     The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair his
ability to objectively perform his duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.
     With these and other considerations in mind, the Compensation Committee of
the Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:
Agreement
     1. Term of Agreement. This Agreement shall be effective from the date first
written above and, subject to the provisions of Section 4, shall extend to (and
thereupon automatically terminate) one (1) day after Executive’s termination of
employment with the Company for any reason. No termination of this Agreement
shall limit, alter or otherwise affect Executive’s rights hereunder with respect
to a Change in Control which has occurred prior to such termination, including
without limitation Executive’s right to receive the various benefits hereunder.
     2. Purpose of Agreement. The purpose of this Agreement is to provide that,
in the event of a “Change in Control,” Executive may become entitled to receive
certain additional benefits, as described herein, in the event of his
termination under specified circumstances.

1 of 8



--------------------------------------------------------------------------------



 



     3. Change in Control. As used in this Agreement, the phrase “Change in
Control” shall mean:
          (i) Except as provided by subparagraph (iii) hereof, the acquisition
(other than from the Company) by any person, entity or “group”, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of forty percent (40%) or more of either the then outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or
          (ii) Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (as of the date hereof the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
is or was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or
          (iii) Approval by the stockholders of the Company of a reorganization,
merger or consolidation with any other person, entity or corporation, other than
               (1) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more than fifty percent (50%) of the combined
voting power of the voting securities of the Company or such other entity
outstanding immediately after such merger or consolidation, or
               (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires forty percent (40%) or more of the combined voting power of the
Company’s then outstanding voting securities; or
          (iv) Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company’s assets.
     4. Effect of a Change in Control. In the event of a Change in Control,
Sections 6 through 11 of this Agreement shall become applicable to Executive.
These Sections shall continue to remain applicable until the third anniversary
of the date upon which the Change in Control occurs. On such third anniversary
date, and provided that the employment of Executive has not been terminated on
account of a Qualifying Termination (as defined in Section 5 below), this
Agreement shall terminate and be of no further force or effect.

2 of 8



--------------------------------------------------------------------------------



 



     5. Qualifying Termination. If following, or within ninety (90) days prior
to, a Change in Control Executive’s employment with the Company and its
affiliated companies is terminated, such termination shall be conclusively
considered a “Qualifying Termination” unless:
          (a) Executive voluntarily terminates his employment with the Company
and its affiliated companies. Executive, however, shall not be considered to
have voluntarily terminated his employment with the Company and its affiliated
companies if he elects to terminate his employment because his overall
compensation plan is reduced or adversely modified in any material respect or
his authority or duties are materially changed. For such purposes, Executive’s
authority or duties shall be considered to have been “materially changed” if,
without Executive’s express and voluntary written consent, there is any
substantial diminution or adverse modification in his title, status, overall
position, or responsibilities.
          (b) The termination is on account of Executive’s death or Disability.
For such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies for a period of
three (3) months.
          (c) Executive is involuntarily terminated for “Cause.” For this
purpose, “Cause” shall mean:
               1. Executive’s willful and deliberate refusal to comply with a
lawful, instruction of the CEO or Board of Directors, which refusal is not
remedied by Executive within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal, so long as the
instruction is consistent with the scope and responsibilities of Executive’s
position;
               2. Executive’s act or acts of personal dishonesty;
               3. Executive’s conviction of a felony;
               4. Executive’s violation of the Company’s policies and/or code of
conduct;
               5. Executive’s violation of any confidentiality or
non-competition agreement with the Company or any Affiliate of the Company; or
               6. The willful engaging by Executive in misconduct which is
injurious to the Company.
     6. Severance Payment. If Executive’s employment is terminated as a result
of a Qualifying Termination, the Company shall pay Executive within thirty
(30) days after the Qualifying Termination a cash lump sum equal to one
(1) times Executive’s annual base salary (the “Severance Payment”).
          (a) For purposes of this Agreement, Executive’s “base salary” shall
equal the Executive’s highest annual salary rate with the Company within the
three year period ending on the date of Executive’s Qualifying Termination.

3 of 8



--------------------------------------------------------------------------------



 



          (b) In lieu of a cash lump sum, Executive may, in his sole discretion,
elect to receive the Severance Payment provided by this Section in equal annual
installments over three (3) years. Such installments shall be paid to Executive
on each anniversary of the date of Executive’s Qualifying Termination, beginning
with the first such anniversary and continuing on each such anniversary
thereafter until fully paid. Such election to receive the Severance Payment in
installments may be made and/or revoked by Executive at any time prior to the
occurrence of a Change in Control by written notice to the Board of Directors of
the Company. Upon the occurrence of a Change in Control, any such election to
receive the Severance Payment in installments that has been made and not revoked
prior to the Change in Control shall be irrevocable and binding on both the
Company and Executive. In the event that at the time of a Change in Control
there is not in effect an election by Executive to receive the Severance Payment
in installments, such Severance Payment shall be paid to Executive in a single
cash lump sum as provided in subparagraph (a) above.
          (c) The Severance Payment hereunder is in lieu of any severance
payment that Executive might otherwise be entitled to from the Company in the
event of a Change in Control under the Company’s applicable severance pay
policies, if any, or under any other oral or written agreement; provided,
however, that Executive shall continue to be entitled to receive the severance
pay benefits under the Company’s applicable policies, if any, or under another
written agreement if and to the extent Executive’s termination is not a
Qualifying Termination after, or within ninety (90) days prior to, a Change in
Control.
     7. Indemnification for Excise Tax. In the event that Executive becomes
entitled to receive a Severance Payment in accordance with the provisions of
Section 6 above, and such Severance Payment and any other benefits or payments
(including transfers of property) that Executive receives, or is to receive,
pursuant to this Agreement or any other agreement, plan or arrangement with the
Company in connection with a Change in Control of the Company (“Other Benefits”)
shall be subject to the tax imposed pursuant to Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”)(or any successor thereto) or any
comparable provision of state law (an “Excise Tax”), the following rules shall
apply:
          (a) The Company shall pay to Executive, within thirty (30) days after
the Executive’s Qualifying Termination, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Executive, after deduction of any
Excise Tax with respect to the Severance Payment or the Other Benefits and any
federal, state and local income tax, FICA tax, and Excise Tax upon such Gross-Up
Payment, is equal to the amount that would have been retained by Executive if
such Excise Tax were not applicable. It is intended that Executive shall not
suffer any loss or expense resulting from the assessment of any Excise Tax or
the Company’s reimbursement of Executive for payment of any such Excise Tax.
          (b) For purposes of determining whether any of the Severance Payments
or Other Benefits will be subject to an Excise Tax and the amount of such Excise
Tax, (i) any other payments or benefits received or to be received by Executive
in connection with a Change in Control of the Company or Executive’s termination
of employment (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a Change in Control or any person affiliated with the Company or such person)
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code (or any successor thereto), and all “excess parachute
payments” within the meaning of Section 280G(b)(l) of the Code (or any successor
thereto) shall be treated as subject to the Excise Tax,

4 of 8



--------------------------------------------------------------------------------



 



unless in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to Executive such other payments or benefits (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code (or any
successor thereto), (ii) the amount of the Severance Payments and Other Benefits
which shall be treated as subject to the Excise Tax shall be equal to the lesser
of (A) the total amount of the Severance Payments or Other Benefits or (B) the
amount of excess parachute payments within the meaning of Sections 280G(b)(l)
and (4) of the Code (or any successor or successors thereto), after applying
clause (i), above, and (iii) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code (or
any successor or successors thereto).
          (c) For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of Executive’s residence on the date
of the Executive’s Qualifying Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.
          (d) In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of the Executive’s
Qualifying Termination, the Executive shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction plus interest on
the amount of such repayment at the rate provided in Section 1274(b)(2)(B) of
the Code (or any successor thereto) (the “Applicable Rate”). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time of such Qualifying Termination (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus interest, determined at the Applicable Rate,
payable with respect to such excess) at the time that the amount of such excess
is finally determined.
     8. Rights and Obligations Prior to a Change in Control. Prior to the date
which is ninety (90) days before a Change in Control, the rights and obligations
of Executive with respect to his employment by the Company shall be determined
in accordance with the policies and procedures adopted from time to time by the
Company and the provisions of any written employment contract in effect between
the Company and Executive from time to time. This Agreement deals only with
certain rights and obligations of Executive subsequent, or within ninety
(90) days prior to, a Change in Control, and the existence of this Agreement
shall not be treated as raising any inference with respect to what rights and
obligations exist prior to the date which is ninety (90) days before a Change in
Control. Unless otherwise expressly set forth in a separate written employment
agreement between Executive and the Company, the employment of Executive is
expressly at-will, and Executive or the Company may terminate Executive’s
employment with the Company at any time and for any reason, with or without
cause, provided that if such termination occurs within ninety (90) days prior to
or three (3) years after a Change in Control and constitutes a Qualifying
Termination (as defined in Section 5 above) the provisions of this Agreement
shall govern the payment of the Severance Payment and certain other benefits as
provided herein.

5 of 8



--------------------------------------------------------------------------------



 



     9. Non-Exclusivity of Rights. Subject to Section 6(c) hereof, nothing in
this Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the Company
or any of its affiliated companies. Except as otherwise provided in Section 6(c)
hereof, amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan or program of the Company or any of its
affiliated companies at or subsequent to the date of any Qualified Termination
shall be payable in accordance with such plan or program.
     10. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counter-claim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or to take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which Executive may
reasonably incur as a result of Executive’s successful collection efforts to
receive amounts payable hereunder, or as a result of any contest (regardless of
the outcome thereof) by the Company or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by Executive about the
amount of any payment pursuant to this Section).
     11. Successors.
          (a) This Agreement is personal to Executive, and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.
          (b) The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.
     12. Governing Law. This Agreement is made and entered into in the State of
California, and the internal laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.
     13. Modifications. This Agreement may be amended or modified only by an
instrument in writing executed by all of the parties hereto.
     14. Dispute Resolution: Executive and the Company will utilize a system of
binding arbitration to resolve all disputes that may arise out of the employment
context. Both the Company and Executive agree that any claim, dispute, and/or
controversy that either Executive may have against the Company (or its owners,
directors, officers, managers, employees, agents, and parties affiliated with
its employee benefit and health plans) or the Company may have against
Executive, arising from, related to, or having any relationship or connection
whatsoever with Executive’s seeking employment with, employment by, or other
association

6 of 8



--------------------------------------------------------------------------------



 



with the Company, shall be submitted to and determined exclusively by binding
arbitration under the Federal Arbitration Act, in conformity with the procedures
of the California Arbitration Act (Cal. Code Civ. Proc. sec 1280 et seq.,
including section 1283.05 and all of the Act’s other mandatory and permissive
rights to discovery). Included within the scope of this Agreement are all
disputes, whether based on tort, contract, statute (including, but not limited
to, any claims or discrimination and harassment, whether they be based on the
California Fair Employment and Housing Act, Title VII of the Civil Rights Act of
1964, as amended, or any other state or federal law or regulation), equitable
law, or otherwise. However, nothing herein shall prevent Executive from filing
and pursuing proceedings before the California Department of Fair Employment and
Housing, or the United States Equal Employment Opportunity Commission (although
if Executive chooses to pursue a claim following the exhaustion of such
administrative remedies, that claim would be subject to the provisions of this
Agreement). In addition to any other requirements imposed by law, the arbitrator
selected shall be a retired California Superior Court Judge and shall be subject
to disqualification on the same grounds as would apply to a judge of such court.
To the extent applicable in civil actions in California courts, the following
shall apply and be observed: all rules of pleading (including the right of
demurrer), all rules of evidence, and all rights to resolution of the dispute by
means of motions for summary judgment, judgment on the pleadings, and judgment
under Code of Civil Procedure Section 631.8. Resolution of the dispute shall be
based solely upon the law governing the claims and defenses pleaded, and the
arbitrator may not invoke any basis (including but not limited to, notions of
“just cause”) other than such controlling law. The arbitrator shall have the
immunity of a judicial officer from civil liability when acting in the capacity
of an arbitrator, which immunity supplements any other existing immunity.
Likewise, all communications during or in connection with the arbitration
proceedings are privileged in accordance with Cal. Civil Code Section 47(b). As
reasonably required to allow full use and benefit of this agreement’s
modification to the Act’s procedures, the arbitrator shall extend the times set
by the Act for the giving of notices and setting of hearings. Awards shall
include the arbitrator’s written reasoned opinion.
     15. Notices. Any notice or communications required or permitted to be given
to the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or at such other addresses the party
addressed may have substituted by notice pursuant to this Section:

         
 
  Ashworth, Inc.   Gary I. Schneiderman
 
  2765 Loker Avenue West   20 Camberley
 
  Carlsbad, California 92010   Laguna Niguel, CA 92677
 
  Attn:      President    

     16. Captions. The captions of this Agreement are inserted for convenience
and do not constitute a part hereof.
     17. Severability. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more of the provisions hereof, shall
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.

7 of 8



--------------------------------------------------------------------------------



 



     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.
     IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in Carlsbad,
California.

          Dated: September 6, 2005   ASHWORTH, INC.
 
       
 
  By:   /s/ Randall L. Herrel, Sr.
 
       
 
           Randall L. Herrel, Sr.
 
       
 
  Title: Chairman, President and CEO
 
        Dated: September 7, 2005   GARY I. SCHNEIDERMAN
 
       
 
  By:   /s/Gary I. Schneiderman
 
       
 
           Gary I. Schneiderman

8 of 8